UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (mark one) ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51367 OTTAWA SAVINGS BANCORP, INC. (Exact name of registrant as specified in its charter) United States (State or other jurisdiction of incorporation or organization) 20-3074627 (I.R.S. Employer Identification Number) 925 LaSalle Street Ottawa, Illinois (Address of principal executive offices) (Zip Code) (815) 433-2525 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ☐ Accelerated Filer ☐ Non-Accelerated Filer ☐ (Do not check if a smaller reporting company) Smaller Reporting Company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐ No☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding as of May 14, 2014 Common Stock, $0.01 par value OTTAWA SAVINGS BANCORP, INC. FORM 10-Q For the quarterly period ended March 31, 2014 INDEX Page Number PART I – FINANCIAL INFORMATION Item 1 Financial Statements 3 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 Quantitative and Qualitative Disclosures about Market Risk 28 Item 4 Controls and Procedures 29 PART II – OTHER INFORMATION Item 1 Legal Proceedings 29 Item 1A Risk Factors 29 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3 Defaults upon Senior Securities 29 Item 4 Mine Safety Disclosures 29 Item 5 Other Information 29 Item 6 Exhibits 30 SIGNATURES 31 2 Part I – Financial Information ITEM 1 – FINANCIAL STATEMENTS OTTAWA SAVINGS BANCORP, INC. Consolidated Balance Sheets March 31, 2014 and December 31, 2013 (Unaudited) March 31, December 31, Assets Cash and due from banks $ 1,599,416 $ 2,174,979 Interest bearing deposits 3,481,781 4,430,861 Total cash and cash equivalents 5,081,197 6,605,840 Federal funds sold 1,629,000 3,630,000 Securities available for sale 36,714,805 34,547,080 Non-marketable equity securities 1,233,536 1,233,536 Loans, net of allowance for loan losses of $2,976,272 and $2,910,580 at March 31, 2014 and December 31, 2013, respectively 109,974,580 110,672,618 Premises and equipment, net 6,408,744 6,451,409 Accrued interest receivable 624,874 652,693 Foreclosed real estate 467,810 584,786 Deferred tax assets 2,426,790 2,450,072 Cash value of life insurance 2,110,230 2,096,181 Other assets 1,558,091 1,686,107 Total assets $ 168,229,657 $ 170,610,322 Liabilities and Stockholders' Equity Liabilities Deposits: Non-interest bearing $ 4,934,542 $ 5,219,028 Interest bearing 138,004,054 140,549,623 Total deposits 142,938,596 145,768,651 Accrued interest payable 1,685 582 Other liabilities 3,156,828 3,035,707 Total liabilities 146,097,109 148,804,940 Commitments and contingencies Redeemable common stock held by ESOP plan 345,427 319,090 Stockholders' Equity Common stock, $.01 par value, 12,000,000 shares authorized; 2,224,911 shares issued 22,249 22,249 Additional paid-in-capital 8,707,758 8,706,921 Retained earnings 14,853,094 14,619,095 Unallocated ESOP shares ) ) Unearned management recognition plan shares ) ) Accumulated other comprehensive income (loss) 72,989 ) 23,344,666 23,017,500 Less: Treasury stock, at cost; 106,932 shares ) ) Maximum cash obligation related to ESOP shares ) ) Total stockholders' equity 21,787,121 21,486,292 Total liabilities and stockholders' equity $ 168,229,657 $ 170,610,322 See accompanying notes to these unaudited consolidated financial statements. 3 OTTAWA SAVINGS BANCORP, INC. Consolidated Statements of Operations Three Months Ended March 31, 2014 and 2013 (Unaudited) Three Months Ended March 31, Interest and dividend income: Interest and fees on loans $ 1,395,784 $ 1,659,748 Securities: Residential mortgage-backed and related securities 145,329 114,193 State and municipal securities 69,578 61,381 Dividends on non-marketable equity securities 791 865 Interest-bearing deposits 1,360 1,228 Total interest and dividend income 1,612,842 1,837,415 Interest expense: Deposits 261,828 423,633 Total interest expense 261,828 423,633 Net interest income 1,351,014 1,413,782 Provision for loan losses 225,000 330,000 Net interest income after provision for loan losses 1,126,014 1,083,782 Other income: Gain on sale of loans 2,021 18,525 Gain on sale of OREO 7,793 51,198 Origination of mortgage servicing rights, net of amortization ) 4,224 Customer service fees 69,758 71,276 Income on bank owned life insurance 14,049 7,415 Other 27,837 30,571 Total other income 119,303 183,209 Other expenses: Salaries and employee benefits 398,662 377,306 Directors fees 25,200 25,200 Occupancy 131,936 109,984 Deposit insurance premium 32,931 58,008 Legal and professional services 92,758 68,393 Data processing 67,821 75,996 Valuation adjustments and expenses on foreclosed real estate 22,821 104,730 Loss on sale of repossessed assets 2,920 - Other 125,523 149,406 Total other expenses 900,572 969,023 Income before income tax expense 344,745 297,968 Income tax expense 110,746 31,495 Net income $ 233,999 $ 266,473 Basic earnings per share $ 0.11 $ 0.13 Diluted earnings per share $ 0.11 $ 0.13 See accompanying notes to these unaudited consolidated financial statements. 4 OTTAWA SAVINGS BANCORP, INC. Consolidated Statements of Comprehensive Income Three Months Ended March 31, 2014 and 2013 (Unaudited) Three Months Ended March 31, Net income $ 233,999 $ 266,473 Other comprehensive income (loss), before tax: Securities available for sale: Unrealized holding gains (losses) arising during the period 117,385 ) Reclassification adjustment for (gains) included in net income - - Other comprehensive income (loss), before tax 117,385 ) Income tax expense (benefit) related to items of other comprehensive income (loss) 39,911 ) Other comprehensive income (loss), net of tax 77,474 ) Comprehensive income $ 311,473 $ 190,695 See accompanying notes to these unaudited consolidated financial statements. 5 OTTAWA SAVINGS BANCORP, INC. Consolidated Statements of Cash Flows Three Months Ended March 31, 2014 and 2013 (Unaudited) Cash Flows from Operating Activities Net income $ 233,999 $ 266,473 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 44,704 46,739 Provision for loan losses 225,000 330,000 Provision for deferred income taxes ) ) Net amortization of premiums and discounts on securities 141,825 136,777 Origination of mortgage loans held for sale ) ) Proceeds from sale of mortgage loans held for sale 195,821 1,388,838 Gain on sale of loans, net ) ) Origination of mortgage servicing rights, net of amortization 2,155 ) Gain on sale of foreclosed real estate ) ) Write down of foreclosed real estate - 21,822 Loss on sale of repossessed assets 2,920 - ESOP compensation expense 10,981 7,419 MRP compensation expense 2,137 3,206 Compensation expense on RRP options granted 2,575 3,577 Increase in cash surrender value of life insurance ) ) Change in assets and liabilities: Decrease in prepaid FDIC insurance premiums - 55,403 Decrease in accrued interest receivable 27,819 34,760 Decrease (increase) in other assets 131,800 ) Increase in accrued interest payable and other liabilities 122,224 234,049 Net cash provided by operating activities 900,960 1,092,891 Cash Flows from Investing Activities Securities available for sale: Purchases ) ) Paydowns 1,626,411 1,686,209 Securities held to maturity: Paydowns - 12 Net decrease in loans 497,728 766,709 Net decrease (increase) in federal funds sold 2,001,000 ) Proceeds from sale of foreclosed real estate 83,329 520,601 Proceeds from sale of repossessed assets 7,891 569 Purchase of premises and equipment ) ) Net cash provided by (used in) investing activities 404,452 ) Cash Flows from Financing Activities Net (decrease) increase in deposits ) 2,649,878 Net cash (used in) provided by financing activities ) 2,649,878 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents: Beginning 6,605,840 10,787,989 Ending $ 5,081,197 $ 7,744,167 (Continued) See accompanying notes to these unaudited consolidated financial statements. 6 OTTAWA SAVINGS BANCORP, INC. Consolidated Statements of Cash Flows Three Months Ended March 31, 2014 and 2013 (Unaudited) Supplemental Disclosures of Cash Flow Information Cash payments for: Interest paid to depositors $ 260,725 $ 420,820 Supplemental Schedule of Noncash Investing and Financing Activities Real estate acquired through or in lieu of foreclosure 102,560 94,612 Other assets acquired in settlement of loans 16,750 3,500 Sale of foreclosed real estate through loan origination 144,000 - Transfer of non-mortgage loans to held for sale - 268,634 Increase (decrease) in ESOP put option liability 26,337 ) See accompanying notes to these unaudited consolidated financial statements. 7 OTTAWA SAVINGS BANCORP, INC. Notes to Unaudited Consolidated Financial Statements (continued) NOTE 1 – NATURE OF BUSINESS Ottawa Savings Bancorp, Inc. (the “Company”) was incorporated under the laws of the United States on July 11, 2005, for the purpose of serving as the holding company of Ottawa Savings Bank (the “Bank”), as part of the Bank’s conversion from a mutual to a stock form of organization. The Company is a publicly traded savings and loan holding company with assets of $168.2 million at March 31, 2014 and is headquartered in Ottawa, Illinois. In 2005, the Board of Directors of the Bank unanimously adopted a plan of conversion providing for the conversion of the Bank from an Illinois chartered mutual savings bank to a federally chartered stock savings bank and the purchase of all of the common stock of the Bank by the Company. The depositors of the Bank approved the plan at a meeting held in 2005. In adopting the plan, the Board of Directors of the Bank determined that the conversion was advisable and in the best interests of its depositors and the Bank. The conversion was completed in 2005 when the Company issued 1,223,701 shares of common stock to Ottawa Savings Bancorp MHC (a mutual holding company), and 1,001,210 shares of common stock to the public. As of March 31, 2014, Ottawa Savings Bancorp MHC holds 1,223,701 shares of common stock, representing 57.8% of the Company’s common shares outstanding. The Bank’s business is to attract deposits from the general public and use those funds to originate and purchase one-to-four family, multi-family and non-residential real estate, construction, commercial and consumer loans, which the Bank primarily holds for investment. The Bank has continually diversified its products to meet the needs of the community. NOTE 2 – BASIS OF PRESENTATION The consolidated financial statements presented in this quarterly report include the accounts of the Company and the Bank. The consolidated financial statements of the Company have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and predominant practices followed by the financial services industry, and are unaudited. In the opinion of the Company’s management, all adjustments, consisting of normal recurring adjustments, which the Company considers necessary to fairly state the Company’s financial position and the results of operations and cash flows have been recorded. The interim financial statements should be read in conjunction with the audited financial statements and accompanying notes of the Company for the year ended December 31, 2013. Certain amounts in the accompanying financial statements and footnotes for 2013 have been reclassified with no effect on net income or stockholders’ equity to be consistent with the 2014 classifications. The results of the Company’s operations for any interim period are not necessarily indicative of the results of the Company’s operations for any other interim period or for a full fiscal year. NOTE 3 – USE OF ESTIMATES The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect amounts reported in the consolidated financial statements. Changes in these estimates and assumptions are considered reasonably possible and may have a material impact on the consolidated financial statements and, thus, actual results could differ from the amounts reported and disclosed herein. At March 31, 2014, there were no material changes in the Company’s significant accounting policies from those disclosed in the Form 10-K filed with the Securities and Exchange Commission on March 25, 2014. NOTE 4 – CRITICAL ACCOUNTING POLICIES We consider accounting policies involving significant judgments and assumptions by management that have, or could have, a material impact on the carrying value of certain assets or on income to be critical accounting policies. We consider the allowance for loan losses and deferred income taxes to be our critical accounting policies. 8 OTTAWA SAVINGS BANCORP, INC. Notes to Unaudited Consolidated Financial Statements (continued) Allowance for Loan Losses . Our allowance for loan losses is maintained at a level necessary to absorb loan losses which are both probable and reasonably estimable. Management, in determining the allowance for loan losses, considers the losses inherent in its loan portfolio and changes in the nature and volume of loan activities, along with the general economic and real estate market conditions. We utilize a two-tier approach: (1) identification of impaired loans and establishment of specific loss allowances on such loans; and (2) establishment of general valuation allowances on the remainder of our loan portfolio. We maintain a loan review system, which allows for a periodic review of our loan portfolio and the early identification of potential impaired loans. Such system takes into consideration, among other things, delinquency status, size of loans, type and market value of collateral and financial condition of the borrowers. Specific loan loss allowances are established for identified losses based on a review of such information. A loan evaluated for impairment is considered to be impaired when, based on current information and events, it is probable that we will be unable to collect all amounts due according to the contractual terms of the loan agreement. All loans identified as impaired are evaluated independently. We do not aggregate such loans for evaluation purposes. Loan impairment is measured based on the present value of expected future cash flows discounted at the loan’s effective interest rate or, as a practical expedient, at the loan’s observable market price or the fair value of the collateral if the loan is collateral dependent. The interest on these loans is accounted for on the cash-basis or cost-recovery method, until qualifying for return to accrual status. Should full collection of principal be expected, cash collected on nonaccrual loans can be recognized as interest income. General loan loss allowances consists of quantitative and qualitative factors and covers non-impaired loans. The quantitative factors are based on historical loss experience adjusted for qualitative factors. The historical loss experience is determined by portfolio segment and is based on the actual loss history experienced by the Company using the most recent twelve quarters with heavier weighting given to the most recent quarters. The weighting applies 40% to each of the most recent four quarters and 30% to each of the next eight quarters. The allowance is increased through provisions charged against current earnings, and offset by recoveries of previously charged-off loans. Loans which are determined to be uncollectible are charged against the allowance. Management uses available information to recognize probable and reasonably estimable loan losses, but future loss provisions may be necessary based on changing economic conditions. T he allowance for loan losses as of March 31, 2014 is maintained at a level that represents management’s best estimate of losses inherent in the loan portfolio, and such losses were both probable and reasonably estimable. In addition, the Office of the Comptroller of the Currency, as an integral part of its examination process, periodically reviews our allowance for loan losses. Deferred Income Taxes. Deferred income tax assets and liabilities are computed for differences between the financial statement and tax basis of assets and liabilities that will result in taxable or deductible amounts in the future based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income. Deferred tax assets are also recognized for operating loss and tax credit carry-forwards. Accounting guidance requires that companies assess whether a valuation allowance should be established against their deferred tax assets based on the consideration of all available evidence using a “more likely than not” standard. Per accounting guidance, the Company reviewed its deferred tax assets at March 31, 2014 and determined that no valuation allowance was necessary. Despite a continued challenging economic environment, the Company has a history of strong earnings, is well-capitalized, and has positive expectations regarding future taxable income. The deferred tax asset will be analyzed quarterly to determine if a valuation allowance is warranted. There can be no guarantee that a valuation allowance will not be necessary in future periods. In making such judgments, significant weight is given to evidence that can be objectively verified. In making decisions regarding any valuation allowance, the Company considers both positive and negative evidence and analyzes changes in near-term market conditions as well as other factors which may impact future operating results. 9 OTTAWA SAVINGS BANCORP, INC. Notes to Unaudited Consolidated Financial Statements (continued) NOTE 5 – EARNINGS PER SHARE Basic earnings per share is based on net income divided by the weighted average number of shares outstanding during the period, including allocated and committed-to-be-released Employee Stock Ownership Plan (“ESOP”) shares and vested Management Recognition Plan (“MRP”) shares. Diluted earnings per share show the dilutive effect, if any, of additional common shares issuable under stock options and awards. Three Months Ended March 31, Net income available to common stockholders $ 233,999 $ 266,473 Basic potential common shares: Weighted average shares outstanding 2,117,979 2,117,979 Weighted average unallocated ESOP shares ) ) Weighted average unvested MRP shares ) ) Basic weighted average shares outstanding 2,083,352 2,076,085 Dilutive potential common shares: Weighted average unrecognized compensation on MRP shares 5,520 4,569 Weighted average RRP options outstanding * - - Dilutive weighted average shares outstanding 2,088,872 2,080,654 Basic earnings per share $ 0.11 $ 0.13 Diluted earnings per share $ 0.11 $ 0.13 * The effect of share options was not included in the calculation of diluted earnings per share because to do so would have been anti-dilutive. NOTE 6 – EMPLOYEE STOCK OWNERSHIP PLAN On July 11, 2005, the Company adopted an ESOP for the benefit of substantially all employees. Upon adoption of the ESOP, the ESOP borrowed $763,140 from the Company and used those funds to acquire 76,314 shares of the Company's stock in the initial public offering at a price of $10.00 per share. Shares purchased by the ESOP with the loan proceeds are held in a suspense account and are allocated to ESOP participants on a pro rata basis as principal and interest payments are made by the ESOP to the Company. The loan is secured by shares purchased with the loan proceeds and will be repaid by the ESOP with funds from the Company’s discretionary contributions to the ESOP and earnings on the ESOP assets. Annual principal and interest payments of approximately $77,000 are to be made by the ESOP. As shares are released from collateral, the Company will report compensation expense equal to the current market price of the shares, and the shares will become outstanding for earnings-per-share (“EPS”) computations. Dividends on allocated ESOP shares reduce retained earnings, and dividends on unallocated ESOP shares reduce accrued interest. A terminated participant or the beneficiary of a deceased participant who received a distribution of employer stock from the ESOP has the right to require the Company to purchase such shares at their fair market value any time within 60 days of the distribution date. If this right is not exercised, an additional 60 day exercise period is available in the year following the year in which the distribution is made and begins after a new valuation of the stock has been determined and communicated to the participant or beneficiary. At March 31, 2014, 38,812 shares at a fair value of $8.90 have been classified as mezzanine capital. The following table reflects the status of the shares held by the ESOP: March 31, December 31, Shares allocated 47,060 45,788 Shares withdrawn from the plan ) ) Unallocated shares 29,254 30,526 Total ESOP shares 68,065 68,065 Fair value of unallocated shares $ 260,361 $ 259,471 10 OTTAWA SAVINGS BANCORP, INC. Notes to Unaudited Consolidated Financial Statements (continued) NOTE 7 – INVESTMENT SECURITIES The amortized cost and fair values of securities, with gross unrealized gains and losses, follows: Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value March 31, 2014: Available for Sale State and municipal securities $ 9,220,383 $ 140,050 $ 191,225 $ 9,169,208 Residential mortgage-backed securities 27,375,124 359,327 188,854 27,545,597 $ 36,595,507 $ 499,377 $ 380,079 $ 36,714,805 December 31, 2013: Available for Sale State and municipal securities 8,676,586 80,152 312,219 8,444,519 Residential mortgage-backed securities 25,877,289 369,098 143,826 26,102,561 $ 34,553,875 $ 449,250 $ 456,045 $ 34,547,080 The amortized cost and fair value at March 31, 2014, by contractual maturity, are shown below. Maturities may differ from contractual maturities in residential mortgage-backed securities because the mortgages underlying the securities may be called or prepaid without penalties. Therefore, stated maturities of residential mortgage-backed securities are not disclosed. Securities Available for Sale Amortized Fair Cost Value Due after three months through one year $ - $ - Due after one year through five years - - Due after five years through ten years 4,390,877 4,407,225 Due after ten years 4,829,506 4,761,983 Residential mortgage-backed securities 27,375,124 27,545,597 $ 36,595,507 $ 36,714,805 The following table reflects securities with gross unrealized losses for less than 12 months and for 12 months or more at March 31, 2014 and December 31, 2013: Less than 12 Months 12 Months or More Total Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses March 31, 2014 Securities Available for Sale State and municipal securities $ 4,472,890 $ 173,647 $ 263,768 $ 17,578 $ 4,736,658 $ 191,225 Residential mortgage-backed securities 10,976,462 139,256 2,658,968 49,598 13,635,430 188,854 $ 15,449,352 $ 312,903 $ 2,922,736 $ 67,176 $ 18,372,088 $ 380,079 December 31, 2013 Securities Available for Sale State and municipal securities $ 4,937,528 $ 288,364 $ 258,573 $ 23,855 $ 5,196,101 $ 312,219 Residential mortgage-backed securities 9,832,934 122,774 994,240 21,052 10,827,174 143,826 $ 14,770,462 $ 411,138 $ 1,252,813 $ 44,907 $ 16,023,275 $ 456,045 11 OTTAWA SAVINGS BANCORP, INC. Notes to Unaudited Consolidated Financial Statements (continued) Management evaluates securities for other-than-temporary impairment at least on a quarterly basis, and more frequently when economic or market concerns warrant such evaluation. Consideration is given to (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuer, and (3) the intent and ability to retain and whether it is not more likely than not the Company will be required to sell its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. In analyzing an issuer’s financial condition, management considers whether the securities are issued by the federal government or its agencies, whether downgrades by bond rating agencies have occurred, and industry analysts’ reports. At March 31, 2014, 29 securities had unrealized losses with an aggregate depreciation of 2.03% from the Company’s amortized cost basis. The Company does not consider these investments to be other than temporarily impaired at March 31, 2014 due to the following: ● Decline in value is attributable to interest rates. ● The value did not decline due to credit quality. ● The Company does not intend to sell these securities. ● The Company has adequate liquidity such that it will not more likely than not have to sell these securities before recovery of the amortized cost basis, which may be at maturity. There were no proceeds from the sales of securities for the three months ended March 31, 2014 and 2013, resulting in no realized gains or losses for the three months ended March 31, 2014 and 2013. NOTE 8 – LOANS AND ALLOWANCE FOR CREDIT LOSSES The components of loans, net of deferred loan costs (fees), are as follows: March 31, December 31, Mortgage loans: One-to-four family residential loans $ 76,307,689 $ 77,406,656 Multi-family residential loans 2,694,716 2,744,963 Total mortgage loans 79,002,405 80,151,619 Other loans: Non-residential real estate loans 17,507,747 17,016,805 Commercial loans 8,256,141 7,860,312 Consumer direct 439,334 392,273 Purchased auto 7,745,225 8,162,189 Total other loans 33,948,447 33,431,579 Gross loans 112,950,852 113,583,198 Less: Allowance for loan losses ) ) Loans, net $ 109,974,580 $ 110,672,618 Purchases of loans receivable, segregated by class of loans, for the periods indicated were as follows: Three Months Ended March 31, Purchased auto $ 500,972 $ 1,503,151 12 OTTAWA SAVINGS BANCORP, INC. Notes to Unaudited Consolidated Financial Statements (continued) Net (charge-offs) / recoveries, segregated by class of loans, for the periods indicated were as follows: Three Months Ended March 31, One-to-four family $ ) $ ) Multi-family 4,376 - Non-residential ) - Commercial - - Consumer direct ) - Purchased auto ) ) Net (charge-offs)/recoveries $ ) $ ) 13 OTTAWA SAVINGS BANCORP, INC. Notes to Unaudited Consolidated Financial Statements (continued) The following table presents the activity in the allowance for loan losses by portfolio segment for the three months ended March 31, 2014 and 2013: March 31, 2014 One-to-Four Family Multi-family Non-residential Commercial Consumer Direct Purchased Auto Total Balance at beginning of period $ 2,277,325 $ 141,367 $ 388,215 $ 29,965 $ 1,698 $ 72,010 $ 2,910,580 Provision charged to income 80,844 528 130,753 1,620 1,531 9,724 225,000 Loans charged off ) - ) - ) ) ) Recoveries of loans previously charged off 4,451 4,376 - - - 3,409 12,236 Balance at end of period $ 2,251,220 $ 146,271 $ 473,214 $ 31,585 $ 2,282 $ 71,700 $ 2,976,272 March 31, 2013 One-to-Four Family Multi-family Non-residential Commercial Consumer Direct Purchased Auto Total Balance at beginning of period $ 2,057,336 $ 161,901 $ 1,012,119 $ 75,130 $ 1,465 $ 73,490 $ 3,381,441 Provision charged to income 703,850 ) 12,543 330,000 Loans charged off ) - ) ) Recoveries of loans previously charged off 2,500 - 1,470 3,970 Balance at end of period $ 2,648,601 $ 130,898 $ 676,883 $ 56,441 $ - $ 84,381 $ 3,597,204 The following table presents the recorded investment in loans and the related allowances allocated by portfolio segment and based on impairment method as of March 31, 2014 and December 31, 2013: March 31, 2014 One-to-four Family Multi-family Non-residential Commercial Consumer Direct Purchased Auto Total Loans individually evaluated for impairment $ 3,730,736 $ - $ 2,488,072 $ - $ - $ - $ 6,218,808 Loans collectively evaluated for impairment 72,576,953 2,694,716 15,019,675 8,256,141 439,334 7,745,225 106,732,044 Ending Balance $ 76,307,689 $ 2,694,716 $ 17,507,747 $ 8,256,141 $ 439,334 $ 7,745,225 $ 112,950,852 Period-end amount allocated to: Loans individually evaluated for impairment $ 306,569 $ - $ 90,668 $ - $ - $ - $ 397,237 Loans collectively evaluated for impairment 1,944,651 146,271 382,546 31,585 2,282 71,700 2,579,035 Balance at end of period $ 2,251,220 $ 146,271 $ 473,214 $ 31,585 $ 2,282 $ 71,700 $ 2,976,272 December 31, 2013 One-to-four Family Multi-family Non-residential Commercial Consumer Direct Purchased Auto Total Loans individually evaluated for impairment $ 3,455,604 $ - $ 2,332,243 $ - $ - $ - $ 5,787,847 Loans collectively evaluated for impairment 73,951,052 2,744,963 14,684,562 7,860,312 392,273 8,162,189 107,795,351 Ending Balance $ 77,406,656 $ 2,744,963 $ 17,016,805 $ 7,860,312 $ 392,273 $ 8,162,189 $ 113,583,198 Period-end amount allocated to: Loans individually evaluated for impairment $ 235,166 $ - $ 29,977 $ - $ - $ - $ 265,143 Loans collectively evaluated for impairment 2,042,159 141,367 358,238 29,965 1,698 72,010 2,645,437 Balance at end of year $ 2,277,325 $ 141,367 $ 388,215 $ 29,965 $ 1,698 $ 72,010 $ 2,910,580 14 OTTAWA SAVINGS BANCORP, INC. Notes to Unaudited Consolidated Financial Statements (continued) The allowance for loan losses is evaluated on a regular basis by management and is based upon management’s periodic review of the collectability of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral and prevailing economic conditions. The following table presents loans individually evaluated for impairment, by class of loans, as of March 31, 2014 and December 31, 2013: March 31, 2014 Unpaid Contractual Principal Balance Recorded Investment With No Allowance Recorded Investment With Allowance Total Recorded Investment Related Allowance Average Recorded Investment One-to-four family $ 4,160,880 $ 2,351,989 $ 1,378,747 $ 3,730,736 $ 306,569 $ 3,559,238 Multi-family - Non-residential 2,833,375 2,070,518 417,554 2,488,072 90,668 2,371,455 Commercial - Consumer direct - Purchased auto - $ 6,994,255 $ 4,422,507 $ 1,796,301 $ 6,218,808 $ 397,237 $ 5,930,693 December 31, 2013 Unpaid Contractual Principal Balance Recorded Investment With No Allowance Recorded Investment With Allowance Total Recorded Investment Related Allowance Average Recorded Investment One-to-four family $ 3,851,948 $ 2,729,178 $ 726,426 $ 3,455,604 $ 235,166 $ 3,480,595 Multi-family - 16,033 Non-residential 2,631,792 2,090,766 241,477 2,332,243 29,977 2,288,596 Commercial - Consumer direct - Purchased auto - $ 6,483,740 $ 4,819,944 $ 967,903 $ 5,787,847 $ 265,143 $ 5,785,224 15 OTTAWA SAVINGS BANCORP, INC. Notes to Unaudited Consolidated Financial Statements (continued) For the three months ended March 31, 2014 and 2013, the Company recognized no accrued or cash basis interest income on impaired loans. At March 31, 2014, there were 43 impaired loans totaling approximately $6.2 million, compared to 38 impaired loans totaling approximately $5.8 million at December 31, 2013. The change in impaired loans was a result of adding seven loans totaling approximately $717,000 to the impaired loan list, offset by writing down and moving one impaired loan of approximately $148,000 to OREO, the charge-off of an impaired loan for $34,000, and payments of approximately $104,000. Our loan portfolio also includes certain loans that have been modified in a troubled debt restructuring (“TDR”), where economic concessions have been granted to borrowers who have experienced financial difficulties. These concessions typically result from our loss mitigation activities and could include reductions in the interest rate, payment extensions, forbearance or other actions. TDRs are classified as nonperforming at the time of restructuring and typically are returned to performing status after considering the borrower’s sustained repayment performance for a reasonable period of at least six months. When we modify loans in a TDR, we evaluate any possible impairment similar to other impaired loans based on the present value of expected future cash flows, discounted at the contractual interest rate of the original loan agreement, or use the current fair value of the collateral, less estimated selling costs, for collateral dependent loans. If we determine that the value of the modified loan is less than the recorded investment in the loan (net of previous charge-offs, deferred loan fees or costs and unamortized premium or discount), impairment is recognized through an allowance estimate or a charge-off to the allowance. In periods subsequent to modification, we evaluate all TDRs, including those that have payment defaults, for possible impairment and recognize impairment through the allowance. Impaired loans at March 31, 2014 included $3.3 million of loans whose terms have been modified in troubled debt restructurings compared to $3.1 million at December 31, 2013. The amount of TDR loans included in impaired loans increased as a result of the re-default of three TDRs totaling approximately $320,000, offset by payments. The restructured loans are being monitored as they have not attained per accounting guidelines the performance requirements for the set time period to achieve being returned to accrual status. There were no new loan restructures classified as troubled debt restructurings during the three months ended March 31, 2014 and 2013. Troubled debt restructured loans that were restructured during the twelve months prior to the dates indicated and had payment defaults (i.e., 60 days or more past due following a modification), during the three months ended March 31, 2014 and 2013, segregated by class are shown below. Three Months Ended Three Months Ended March 31, 2014 March 31, 2013 Number of Defaults Recorded Investment Number of Defaults Recorded Investment (as of period end) (as of period end) One-to-four family 1 $ 104,797 - $ - Multi-family - Non-residential - Commercial - Consumer direct - Purchased auto - 1 $ 104,797 - $ - All TDRs are evaluated for possible impairment and any impairment identified is recognized through the allowance. Additionally, the qualitative factors are updated quarterly for trends in economic and nonperforming factors, including consideration of TDRs. 16 OTTAWA SAVINGS BANCORP, INC. Notes to Unaudited Consolidated Financial Statements (continued) The following table presents the recorded investment in nonaccrual loans and loans past due over 90 days still on accrual status, by class of loans, as March 31, 2014 and December 31, 2013: March 31, 2014 Nonaccrual Loans Past Due Over 90 Days Still Accruing One-to-four family $ 3,824,130 $ 196,475 Multi-family - - Non-residential 2,488,072 - Commercial - - Consumer direct - - Purchased auto - - $ 6,312,202 $ 196,475 December 31, 2013 Nonaccrual Loans Past Due Over 90 Days Still Accruing One-to-four family $ 3,549,498 $ - Multi-family - - Non-residential 2,332,243 - Commercial - - Consumer direct - - Purchased auto - - $ 5,881,741 $ - The following table presents the aging of the recorded investment in loans, by class of loans, as of March 31, 2014 and December 31, 2013: March 31, 2014 Loans 30-59 Days Past Due Loans 60-89 Days Past Due Loans 90 or More Days Past Due Total Past Due Loans Current Loans Total Loans One-to-four family $ 3,363,079 $ 758,838 $ 1,346,522 $ 5,468,439 $ 70,839,250 $ 76,307,689 Multi-family 261,267 - - 261,267 2,433,449 2,694,716 Non-residential 572,775 186,351 824,575 1,583,701 15,924,046 17,507,747 Commercial - 8,256,141 8,256,141 Consumer direct - 439,334 439,334 Purchased auto - 15,144 - 15,144 7,730,081 7,745,225 $ 4,197,121 $ 960,333 $ 2,171,097 $ 7,328,551 $ 105,622,301 $ 112,950,852 December 31, 2013 Loans 30-59 Days Past Due Loans 60-89 Days Past Due Loans 90 or More Days Past Due Total Past Due Loans Current Loans Total Loans One-to-four family $ 2,550,329 $ 492,545 $ 1,613,697 $ 4,656,571 $ 72,750,085 $ 77,406,656 Multi-family 263,313 - - 263,313 2,481,650 2,744,963 Non-residential 289,111 428,645 318,475 1,036,231 15,980,574 17,016,805 Commercial 25,795 - - 25,795 7,834,517 7,860,312 Consumer direct 947 - - 947 391,326 392,273 Purchased auto 22,719 - - 22,719 8,139,470 8,162,189 $ 3,152,214 $ 921,190 $ 1,932,172 $ 6,005,576 $ 107,577,622 $ 113,583,198 17 OTTAWA SAVINGS BANCORP, INC. Notes to Unaudited Consolidated Financial Statements (continued) Credit Quality Indicators: The Company categorizes loans into risk categories based on relevant information about the ability of borrowers to service their debt such as: current financial information, historical payment experience, credit documentation, public information and current economic trends, among other factors. The Company analyzes loans individually by classifying the loans as to credit risk. For commercial and non-residential real estate loans, the Company’s credit quality indicator is internally assigned risk ratings. Each commercial and non-residential real estate loan is assigned a risk rating upon origination. The risk rating is reviewed annually, at a minimum, and on an as needed basis depending on the specific circumstances of the loan. For residential real estate loans, multi-family, consumer direct and purchased auto loans, the Company’s credit quality indicator is performance determined by delinquency status. Delinquency status is updated regularly by the Company’s loan system for real estate loans, multi-family and consumer direct loans. The Company receives monthly reports on the delinquency status of the purchased auto loan portfolio from the servicing company. The Company uses the following definitions for risk ratings: ● Pass – loans classified as pass are of a higher quality and do not fit any of the other “rated” categories below (e.g. special mention, substandard or doubtful). The likelihood of loss is considered remote. ● Special Mention – loans classified as special mention have a potential weakness that deserves management’s close attention. If left uncorrected, these potential weaknesses may result in deterioration of the repayment prospects for the loan or of the institution’s credit position at some future date. ● Substandard – loans classified as substandard are inadequately protected by the current net worth and paying capacity of the obligor or of the collateral pledged, if any. Loans so classified have a well-defined weakness or weaknesses that jeopardize the liquidation of the debt. They are characterized by the distinct possibility that the institution will sustain some loss if the deficiencies are not corrected. ● Doubtful – loans classified as doubtful have all the weaknesses inherent in those classified as substandard, with the added characteristic that the weaknesses make collection or liquidation in full, on the basis of currently existing facts, conditions and values, highly questionable and improbable. ● Not Rated – loans in this bucket are not evaluated on an individual basis. As of March 31, 2014 and December 31, 2013, the risk category of loans by class is as follows: March 31, 2014 Pass Special Mention Substandard Doubtful Not rated One-to-four family $ - $ 1,285,466 $ 3,730,736 $ - $ 71,291,487 Multi-family - 186,351 - - 2,508,365 Non-residential 13,564,495 1,455,181 2,488,071 - - Commercial 8,256,141 - Consumer direct - 439,334 Purchased auto - 7,745,225 Total $ 21,820,636 $ 2,926,998 $ 6,218,807 $ - $ 81,984,411 December 31, 2013 Pass Special Mention Substandard Doubtful Not rated One-to-four family $ - $ 1,242,347 $ 3,455,604 $ - $ 72,708,705 Multi-family - 2,744,963 Non-residential 12,565,850 2,118,712 2,332,243 - - Commercial 7,860,021 291 - - - Consumer direct - 392,273 Purchased auto - 8,162,189 Total $ 20,425,871 $ 3,361,350 $ 5,787,847 $ - $ 84,008,130 NOTE 9 – STOCK COMPENSATION Total stock-based compensation expense was approximately $5,000 and $7,000 for the three months ended March 31, 2014 and 2013, respectively. In accordance with FASB ASC 718, Compensation-Stock Compensation, compensation expense is recognized on a straight-line basis over the grantees’ vesting period or to the grantees’ retirement eligibility date, if earlier. During the three months ended March 31, 2014 and 2013, the Company did not grant additional options or shares under the MRP. 18 OTTAWA SAVINGS BANCORP, INC. Notes to Unaudited Consolidated Financial Statements (continued) NOTE 10 – RECENT ACCOUNTING DEVELOPMENTS In January 2014, the FASB issued ASU No. 2014-04, Receivables - Troubled Debt Restructurings by Creditors (Subtopic 310-40) : Reclassification of Residential Real Estate Collateralized Consumer Mortgage Loans upon Foreclosure. The update clarifies that an in substance repossession or foreclosure occurs, and a creditor is considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan, upon either (i) the creditor obtaining legal title to the residential real estate property upon completion of a foreclosure or (ii) the borrower conveying all interest in the residential real estate property to the creditor to satisfy that loan through completion of a deed in lieu of foreclosure or through a similar agreement. In addition, the update requires disclosure of both the amount of foreclosed residential real estate property held by the creditor and the recorded investment in consumer mortgage loans collateralized by residential real estate property that are in the process of foreclosure in accordance with local requirements of the applicable jurisdiction. An entity can elect to adopt the amendments using either a modified retrospective method or a prospective transition method. The amendments are effective for annual and interim periods beginning after December 15, 2014, with early adoption permitted. The Company does not expect the adoption of this update to have a significant impact on its financial position, results of operation or cash flows. NOTE 11 – FAIR VALUE MEASUREMENT AND DISCLOSURE FASB ASC Topic 820, Fair Value Measurements and Disclosures, clarifies that fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants and is not adjusted for transaction costs. This guidance also establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurement inputs) and the lowest priority to unobservable inputs (Level 3 measurement inputs). The three levels of the fair value hierarchy under FASB ASC 820 are described below: Basis of Fair Value Measurement: • Level 1 - Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets. • Level 2 - Significant other observable inputs other than Level 1 prices such as quoted prices in markets that are not active, quoted prices for similar assets, or other inputs that are observable, either directly or indirectly, for substantially the full term of the asset. • Level 3 - Prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable (i.e., supported by little or no market activity). Following is a description of valuation methodologies used for assets and liabilities recorded at fair value: Securities Available for Sale Securities classified as available for sale are recorded at fair value on a recurring basis using pricing obtained from an independent pricing service. Where quoted market prices are available in an active market, securities are classified within Level 1. The Company has no securities classified within Level 1. If quoted market prices are not available, the pricing service estimates the fair values by using pricing models or quoted prices of securities with similar characteristics. For these securities, the inputs used by the pricing service to determine fair value consider observable data that may include dealer quotes, market spreads, cash flows, the U.S. Treasury yield curve, live trading levels, trade execution data, market consensus prepayment speeds, credit information and bonds’ terms and conditions, among other things resulting in classification within Level 2. Level 2 securities include state and municipal securities, and residential mortgage-backed securities. In cases where Level 1 or Level 2 inputs are not available, securities are classified within Level 3. The Company has no securities classified within Level 3. Foreclosed Assets Foreclosed assets consisting of foreclosed real estate and repossessed assets, are adjusted to fair value less estimated costs to sell upon transfer of the loans to foreclosed assets. Subsequently, foreclosed assets are carried at the lower of cost or fair value. Fair value is based upon independent market prices, appraised values of the collateral or management’s estimation of the value of the collateral. When the fair value of the collateral is based on an observable market price or a current appraised value, the Company records the foreclosed asset as non-recurring Level 2. When an appraised value is not available or management determines the fair value of the collateral is further impaired below the appraised value and there is no observable market price, the Company records the foreclosed asset as non-recurring Level 3. 19 OTTAWA SAVINGS BANCORP, INC. Notes to Unaudited Consolidated Financial Statements (continued) Impaired Loans Impaired loans are evaluated and adjusted to the lower of carrying value or fair value less estimated costs to sell at the time the loan is identified as impaired. Impaired loans are carried at the lower of cost or fair value. Fair value is measured based on the value of the collateral securing these loans. When the fair value of the collateral is based on an observable market price or a current appraised value, the Company records the impaired loan as non-recurring Level 2. When an appraised value is not available or management determines the fair value of the collateral is further impaired below the appraised value and there is no observable market price, the Company records the impaired loan as non-recurring Level 3. The Company did not have any transfers of assets or liabilities between Levels 1 and 2 of the fair value hierarchy during the three months ended March 31, 2014 and the year ended December 31, 2013. The Company’s policy for determining transfers between levels occurs at the end of the reporting period when circumstances in the underlying valuation criteria change and result in transfers between levels. The tables below present the recorded amount of assets measured at fair value on a recurring basis at March 31, 2014 and December 31, 2013. Total March 31, 2014 Level 1 Level 2 Level 3 Fair Value State and municipal securities available for sale $ - $ 9,169,208 $ - $ 9,169,208 Residential mortgage-backed securities available for sale - 27,545,597 - 27,545,597 $ - $ 36,714,805 $ - $ 36,714,805 Total December 31, 2013 Level 1 Level 2 Level 3 Fair Value State and municipal securities available for sale $ - $ 8,444,519 $ - $ 8,444,519 Residential mortgage-backed securities available for sale - 26,102,561 - 26,102,561 $ - $ 34,547,080 $ - $ 34,547,080 The tables below present the recorded amount of assets measured at fair value on a non-recurring basis at March 31, 2014 and December 31, 2013. Total March 31, 2014 Level 1 Level 2 Level 3 Fair Value Foreclosed assets $ - $ - $ 480,560 $ 480,560 Impaired loans, net - - 1,399,064 1,399,064 Total December 31, 2013 Level 1 Level 2 Level 3 Fair Value Foreclosed assets $ - $ - $ 597,493 $ 597,493 Impaired loans, net - - 702,760 702,760 20 OTTAWA SAVINGS BANCORP, INC. Notes to Unaudited Consolidated Financial Statements (continued) In accordance with accounting pronouncements, the carrying value and estimated fair value of the Company’s financial instruments as of March 31, 2014 and December 31, 2013 are as follows: Fair Value Measurements at Carrying March 31, 2014 using: Amount Level 1 Level 2 Level 3 Total Financial Assets: Cash and cash equivalents $ 5,081,197 $ 5,081,197 $ - $ - $ 5,081,197 Federal funds sold 1,629,000 1,629,000 - - 1,629,000 Securities 37,948,341 - 37,948,341 - 37,948,341 Accrued interest receivable 624,874 624,874 - - 624,874 Net loans 109,974,580 - - 111,262,000 111,262,000 Mortgage servicing rights 155,876 - - 155,876 155,876 Financial Liabilities: Non-interest bearing deposits 4,934,542 4,934,542 - - 4,934,542 Interest bearing deposits 138,004,054 - - 137,259,458 137,259,458 Accrued interest payable 1,685 1,685 - - 1,685 Fair Value Measurements at Carrying December 31, 2013 using: Amount Level 1 Level 2 Level 3 Total Financial Assets: Cash and cash equivalents $ 6,605,840 $ 6,605,840 $ - $ - $ 6,605,840 Federal funds sold 3,630,000 3,630,000 - - 3,630,000 Securities 35,780,616 - 35,780,616 - 35,780,616 Accrued interest receivable 652,693 652,693 - - 652,693 Net loans 110,672,618 - - 112,991,000 112,991,000 Mortgage servicing rights 158,030 - - 158,030 158,030 Financial Liabilities: Non-interest bearing deposits 5,219,028 5,219,028 - - 5,219,028 Interest bearing deposits 140,549,623 - - 139,327,972 139,327,972 Accrued interest payable 582 582 - - 582 The following methods and assumptions were used by the Bank in estimating the fair value of financial instruments: Cash and Cash Equivalents: The carrying amounts reported in the balance sheets for cash and cash equivalents approximate fair values. Federal Funds Sold: The carrying amounts reported in the balance sheets for federal funds sold approximate fair values. Securities: The Company obtains fair value measurements of available for sale securities from an independent pricing service. See Note 11 - Fair Value Measurement and Disclosure for further detail on how fair values of securities available for sale are determined. The carrying value of non-marketable equity securities approximates fair value. Loans: For variable-rate loans that re-price frequently and with no significant change in credit risk, fair values are based on carrying amounts. The fair values for other loans (for example, fixed rate commercial real estate and rental property mortgage loans and commercial and industrial loans) are estimated using discounted cash flow analysis, based on market interest rates currently being offered for loans with similar terms to borrowers of similar credit quality. Loan fair value estimates include judgments regarding future expected loss experience and risk characteristics. Fair values for impaired loans are estimated using underlying collateral values, where applicable or discounted cash flows. 21 OTTAWA SAVINGS BANCORP, INC. Notes to Unaudited Consolidated Financial Statements (continued) Accrued Interest Receivable and Payable: The carrying amounts of accrued interest receivable and payable approximate fair values. Mortgage Servicing Rights: The carrying amounts of mortgage servicing rights approximate their fair values. Deposits: The fair values disclosed for demand deposits are, by definition, equal to the amount payable on demand at the reporting date (that is, their carrying amounts). The carrying amounts of variable-rate, fixed-term money market accounts and certificates of deposit approximate their fair values. Fair values for fixed-rate certificates of deposit are estimated using a discounted cash flow calculation that applies market interest rates currently offered on certificates to a schedule of aggregated expected monthly maturities on time deposits. Loan Commitments: Commitments to extend credit were evaluated and fair value was estimated using the fees currently charged to enter into similar agreements, taking into account the remaining terms of the agreements and the present creditworthiness of the counter-parties. For fixed-rate loan commitments, fair value also considers the difference between current levels of interest rates and the committed rates. The Bank does not charge fees to enter into these agreements. As of March 31, 2014 and December 31, 2013, the fair values of the commitments are immaterial in nature. In addition, other assets and liabilities of the Bank that are not defined as financial instruments, such as property and equipment are not included in the above disclosures. Also, non-financial instruments typically not recognized in financial statements nevertheless may have value but are not included in the above disclosures. These include, among other items, the estimated earnings power of core deposit accounts, the trained work force, customer goodwill and similar items. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Management’s discussion and analysis of the financial condition and results of operations is intended to assist in understanding the financial condition and results of operations of the Company. The information contained in this section should be read in conjunction with the Unaudited Consolidated Financial Statements and footnotes appearing in Part I, Item 1 of this document. FORWARD-LOOKING INFORMATION Statements contained in this report that are not historical facts may constitute forward-looking statements (within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended), which involve significant risks and uncertainties. The Company intends such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and is including this statement for purposes of invoking these safe harbor provisions. Forward-looking statements, which are based on certain assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by the use of the words “believe,” “expect,” “intend,” “anticipate,” “estimate,” “project,” “plan,” or similar expressions. The Company’s ability to predict results or the actual effect of future plans or strategies is inherently uncertain and actual results may differ from those predicted. The Company undertakes no obligation to update these forward-looking statements in the future. The Company cautions readers of this report that a number of important factors could cause the Company’s actual results subsequent to March 31, 2014 to differ materially from those expressed in forward-looking statements. Factors that could cause actual results to differ from those predicted and could affect the future prospects of the Company include, but are not limited to, fluctuations in market rates of interest and loan and deposit pricing, changes in the securities or financial market, a deterioration of general economic conditions either nationally or locally, delays in obtaining the necessary regulatory approvals, our ability to consummate proposed transactions in a timely manner, legislative or regulatory changes that adversely affect our business, adverse developments or changes in the composition of our loan or investment portfolios, significant increases in competition, changes in real estate values, difficulties in identifying attractive acquisition opportunities or strategic partners to complement our Company’s approach and the products and services the Company offers, the possible dilutive effect of potential acquisitions or expansion, and our ability to raise new capital as needed and the timing, amount and type of such capital raises. These risks and uncertainties should be considered in evaluating forward-looking statements. Additionally, other risks and uncertainties may be described in the Company’s Annual Report on form 10-K as filed with the Securities and Exchange Commission on March 25, 2014. 22 GENERAL The Bank is a community and customer-oriented savings bank. The Bank's business has historically consisted of attracting deposits from the general public and using those funds to originate and purchase one-to-four family, multi-family and non-residential real estate, construction, commercial and consumer loans, which the Bank primarily holds for investment. The Bank has continually diversified its products to meet the needs of the community. The Bank completed its reorganization pursuant to its Plan of Conversion on July 11, 2005, upon which the Bank converted from an Illinois-chartered mutual savings bank to a federally-chartered mutual savings bank, and on that same date, converted from a federally-chartered mutual savings bank to a federally-chartered stock savings bank, all of the outstanding stock of which was issued to the Company. As part of the reorganization, the Company issued 1,001,210 shares to the public and 1,223,701 shares to Ottawa Savings Bancorp MHC, a mutual holding company. COMPARISON OF FINANCIAL CONDITION AT MARCH 31, 2, 2013 The Company's total assets decreased $2.4 million, or 1.4%, to $168.2 million at March 31, 2014, from $170.6 million at December 31, 2013. The decrease in assets was primarily due to a decrease in Federal funds sold of $2.0 million, a decrease in cash and cash equivalents of $1.5 million, and a decrease in net loans of $0.7 million. The decrease in assets was partially offset by an increase in securities available for sale of $2.2 million. Cash and cash equivalents decreased $1.5 million, or 23.1%, to $5.1 million at March 31, 2014 from $6.6 million at December 31, 2013, primarily as a result of cash used in investing and financing activities exceeding the cash provided by operating activities, and a decrease in deposits which resulted from management strategically pricing deposits based on market conditions. Federal funds sold decreased $2.0 million, or 55.1%, to $1.6 million at March 31, 2014 from $3.6 million at December 31, 2013, primarily as a result of cash used in investing and financing activities exceeding the cash provided by operating activities, and a decrease in deposits which resulted from management strategically pricing deposits based on market conditions. Securities available for sale increased $2.2 million, or 6.3%, to $36.7 million at March 31, 2014 from $34.5 million at December 31, 2013. The increase was primarily the result of $3.8 million in purchases offset by pay-downs of $1.6 million. Loans, net of the allowance for loan losses, decreased $0.7 million, or 0.6%, to $110.0 million at March 31, 2014 from $110.7 million at December 31, 2013. The decrease in loans, net of the allowance for loan losses, was primarily due to normal attrition and pay-downs and principal reductions exceeding the level of originations. The Company is focusing its lending efforts on customers based primarily in its local market and purchased auto loans from regulated financial institutions. Foreclosed real estate decreased approximately $0.1 million, or 20.0%, to $0.5 million at March 31, 2014 from $0.6 million at December 31, 2013. The decrease was primarily due to the sale of five properties for aggregate proceeds of $0.2 million offset by the addition of one property valued at $0.1 million acquired through loan foreclosures. Other assets comprised primarily of prepaid expenses, deferred director compensation accounts, and auto loan repossessions, decreased approximately $0.1 million, or 7.6%, to $1.6 million at March 31, 2014 from $1.7 million at December 31, 2013. Total deposits decreased $2.8 million, or 1.9%, to $142.9 million at March 31, 2014, from $145.8 million at December 31, 2013. The decrease is primarily due to a decrease in certificates of deposit of $3.4 million, or 3.9% and a decrease in money market accounts of $1.7 million, or 7.8%, from December 31, 2013 to March 31, 2014. The decrease was partially offset by an increase in savings accounts of $1.7 million, or 10.0%, and an increase in checking accounts of $0.7 million, or 3.5% from December 31, 2013 to March 31, 2014. The increase in savings and checking accounts is primarily due to customers moving funds into non-term products as they wait for a better rate environment. The reduction in certificate of deposit accounts is due to management’s strategic initiative to pay competitive rates, but not the highest rates in the market. The reduction in money market balances was due to a couple of large deposits that were invested by the customers in other non-banking investments. Other liabilities comprised of primarily deferred compensation expenses, accrued expenses and escrow payable, increased $0.1 million, or 4.0%, to $3.1 million at March 31, 2014, from $3.0 at December 31, 2013. Equity increased approximately $0.3 million, or 1.4%, to $21.8 million at March 31, 2014, from $21.5 million at December 31, 2013. The increase in equity is primarily a result of net income for the three months ended March 31, 2014 of approximately $0.2 million and an increase in other comprehensive income of almost $0.1 million. 23 The ongoing state of economic uncertainty continues to affect our asset quality. We continue to experience a decline in the market values of homes in our market area in general and also on specific properties held as collateral. In addition, higher unemployment locally continues to affect some of our borrowers’ ability to timely repay their obligations to the Company. These conditions have resulted in nonperforming loans totaling 5.7% of total loan receivables as of March 31, 2014, up from 5.1% at December 31, 2013. The Company’s nonperforming assets consist of non-accrual loans, loans past due greater than 90 days and still accruing and foreclosed real estate. Loans are generally placed on non-accrual status when it is apparent all of the contractual payments (i.e. principal and interest) will not be received; however, they may be placed on non-accrual status sooner if management has significant doubt as to the collection of all amounts due. Interest previously accrued but uncollected is reversed and charged against interest income. During the first three months of 2014, nonaccrual loans increased 7.4% to $6.3 million from $5.9 million as of December 31, 2013. The increase was the result of placing seven loans totaling approximately $717,000 on non-accrual status, offset by writing down and moving one loan of approximately $148,000 to OREO, the charge-off of an impaired loan for $34,000, and payments of approximately $104,000. The following table summarizes nonperforming assets for the prior five quarters. March 31, December 31, September 30, June 30, March 31, (In Thousands) Non-accrual: One-to-four family $ 3,824 $ 3,549 $ 3,385 $ 3,433 $ 4,153 Multi-family - Non-residential real estate 2,488 2,332 2,032 2,480 2,355 Commercial - Consumer direct - Purchased auto - Total non-accrual loans 6,312 5,881 5,417 5,913 6,508 Past due greater than 90 days and still accruing: One-to-four family 196 - - 15 15 Non-residential real estate - - - 51 - Commercial - - - 23 - Consumer direct - - - 1 1 Total nonperforming loans 6,508 5,881 5,417 6,003 6,524 Foreclosed real estate 468 585 907 763 900 Other repossessed assets 13 13 48 50 12 Total nonperforming assets $ 6,989 $ 6,479 $ 6,372 $ 6,816 $ 7,436 The table below presents selected asset quality ratios for the prior five quarters. March 31, December 31, September 30, June 30, March 31, Allowance for loan losses as a percent of gross loans receivable % Allowance for loan losses as a percent of total nonperforming loans % Nonperforming loans as a percent of gross loans receivable % Nonperforming loans as a percent of total assets % Nonperforming assets as a percent of total assets % COMPARISON OF RESULTS OF OPERATION FOR THE THREE MONTHS ENDED MARCH 31, 2 General . Net income for the three months ended March 31, 2014 was $234,000 compared to net income of $266,000 for the three months ended March 31, 2013. Net income decreased during the first quarter of 2014 primarily due to lower interest and dividend income, decreases in other income, and an increase in income tax expense. The decreases were partially offset by lower levels of provision for loan losses than in the 2013 period, lower funding costs, and lower operating costs. 24 Net Interest Income. The following table summarizes interest and dividend income and interest expense for the three months ended March 31, 2014 and 2013. Three Months Ended March 31, $ change % change (Dollars in thousands) Interest and dividend income: Interest and fees on loans $ 1,396 $ 1,660 $ ) )% Securities: Residential mortgage-backed securities 145 114 31 27.19 State and municipal securities 70 61 9 14.75 Dividends on non-marketable equity securities 1 1 - - Interest-bearing deposits 1 1 - - Total interest and dividend income 1,613 1,837 ) ) Interest expense: Deposits 262 424 ) ) Total interest expense 262 424 ) ) Net interest income $ 1,351 $ 1,413 $ ) )% The following table presents for the periods indicated the total dollar amount of interest income from average interest- earning assets and the resultant yields, as well as the interest expense on average interest bearing liabilities, expressed both in dollars and rates. No tax equivalent adjustments were made. All average balances are monthly average balances. Non-accruing loans have been included in the table as loans carrying a zero yield. The amortization of loan fees is included in computing interest income; however, such fees are not material. Three Months Ended March 31, AVERAGE AVERAGE AVERAGE YIELD/ AVERAGE YIELD/ BALANCE INTEREST COST BALANCE INTEREST COST (Dollars in thousands) Interest-earning assets Loans receivable, net (1) $ 110,117 $ 1,396 % $ 121,290 $ 1,660 % Securities, net (2) 36,077 215 % 31,070 175 % Non-marketable equity securities 1,234 1 % 1,334 1 % Interest-bearing deposits 7,591 1 % 11,098 1 % Total interest-earning assets 155,019 1,613 % 164,792 1,837 % Interest-bearing liabilities Money Market accounts $ 21,441 $ 13 % $ 21,071 $ 14 % Passbook accounts 18,181 3 % 16,354 4 % Certificates of Deposit accounts 85,138 244 % 101,460 404 % Checking accounts 15,320 2 % 13,280 2 % Total interest-bearing liabilities 140,080 262 % 152,165 424 % NET INTEREST INCOME $ 1,351 $ 1,413 NET INTEREST RATE SPREAD % % NET INTEREST MARGIN % % RATIO OF AVERAGE INTEREST-EARNING ASSETS TO AVERAGE INTEREST-BEARING LIABILITIES % % Amount is net of deferred loan origination (costs) fees, undisbursed loan funds, unamortized discounts and allowance for loan losses and includes non-performing loans. Includes unamortized discounts and premiums. Net interest rate spread represents the difference between the yield on average interest-earning assets and the average cost of interest-bearing liabilities. Net interest margin represents net interest income divided by average interest-earning assets. 25 The following table summarizes the changes in net interest income due to rate and volume for the three months ended March 31, 2014 and 2013. The column “Net” is segmented into the changes attributable to variations in volume and the changes attributable to changes in interest rates. The variations attributable to simultaneous volume and rate changes have been proportionately allocated to rate and volume. Three Months Ended March 31, 2014 Compared to 2013 Increase (Decrease) Due to VOLUME RATE NET (Dollars in Thousands) Interest and dividends earned on Loans receivable, net $ ) $ ) $ ) Securities, net 31 9 40 Non-marketable equity securities - - - Interest-bearing deposits - - - Total interest-earning assets $ ) $ ) $ ) Interest expense on Money Market accounts $ - $ (1 ) $ (1 ) Passbook accounts - (1 ) (1 ) Certificates of Deposit accounts ) ) ) Checking - - - Total interest-bearing liabilities ) ) ) Change in net interest income $ ) $ 3 $ ) Net interest income decreased $62,000, or 4.4%, to $1.4 million for the three months ended March 31, 2014 compared to $1.4 million for the three months ended March 31, 2013. Interest and dividend income decreased $224,000 due to the decline in average interest earning assets of $9.8 million and the yield decreasing on interest earning assets from 4.5% to 4.2%. The decline in the loan portfolios contributed to a significant amount of the decline in earning assets. The yield on the loan portfolio declined as the low rate environment continued during the first quarter of 2014. This decline in interest income was offset by a $162,000, or 38.2%, reduction in interest expense. The cost of funds declined 36 basis points, or 32.4%, for the three months ended March 31, 2014 compared to the three months ended March 31, 2013, due to the continued low rate environment. Additionally, the average balance of interest bearing liabilities declined by $12.1 million, or 8.0%. Net interest margin improved during the three months ended March 31, 2014 to 3.5% compared to 3.4% at March 31, 2013. Provision for Loan Losses. Management recorded a loan loss provision of $225,000 for the three months ended March 31, 2014, compared to $330,000 for the three months ended March 31, 2013. The provision is primarily attributed to the reserves required for the one-to-four family segment as the economic conditions in the local market continue to negatively impact collateral values of real estate and the ability of borrowers to keep current per terms of their obligations. The slow payment activity and continued decline of property values are the result of local economic conditions continuing to lag national indicators, including higher levels of unemployment locally of 12.0%, versus 8.7% for the State of Illinois and the national level of 6.7%. Based on a review of the loans that were in the loan portfolio at March 31, 2014, management believes that the allowance is maintained at a level that represents its best estimate of inherent losses in the loan portfolio that were both probable and reasonably estimable. Management uses available information to establish the appropriate level of the allowance for loan losses. Future additions or reductions to the allowance may be necessary based on estimates that are susceptible to change as a result of changes in economic conditions and other factors. As a result, our allowance for loan losses may not be sufficient to cover actual loan losses, and future provisions for loan losses could materially adversely affect the Company’s operating results. In addition, various regulatory agencies, as an integral part of their examination process, periodically review the Company’s allowance for loan losses. Such agencies may require the Company to recognize adjustments to the allowance based on their judgments about information available to them at the time of their examination. 26 Other Income. The following table summarizes other income for the three months ended March 31, 2014 and 2013. Three months ended March 31, $ change % change (Dollars in thousands) Other income: Gain on sale of loans $ 2 $ 19 $ ) ) Gain on sale of OREO 8 51 ) ) Origination of mortgage servicing rights, net of amortization (2 ) 4 (6 ) ) Customer service fees 69 71 (2 ) ) Income on bank owned life insurance 14 7 7 100.00 Other 28 31 (3 ) ) Total other income $ 119 $ 183 $ ) )% The decrease in total other income was primarily due to decreases in the gains on the sale of OREO and decreases in the gains on the sale of loans. During the three months ended March 31, 2014, the Company sold five OREO properties for a net gain of $8,000, while during the same period in 2013 the Company sold six properties for a net gain of $51,000. The decrease in gain on sale of loans is a result of fewer loan originations and sales of loans during the first quarter of 2014 as compared to 2013. The decreases were slightly offset by an increase in income on bank owned life insurance. Other Expenses. The following table summarizes other expenses for the three months ended March 31, 2014 and 2013. Three months ended March 31, $ change % change (Dollars in thousands) Other expenses: Salaries and employee benefits $ 399 $ 377 $ 22 5.84 % Directors fees 25 25 - - Occupancy 132 110 22 20.00 Deposit insurance premium 33 58 ) ) Legal and professional services 93 69 24 34.78 Data processing 68 76 (8 ) ) Valuation adjustments and expenses on foreclosed real estate 23 105 ) ) Loss on sale of repossessed assets 3 - 3 100.00 Other 125 149 ) ) Total other expenses $ 901 $ 969 $ ) )% Efficiency ratio (1) % % (1) Computed as other expenses divided by the sum of net interest income and other income. The decrease in other expenses was primarily due to a decrease in valuation adjustments and expenses on foreclosed real estate and a decrease in deposit insurance premium. Valuation adjustments and expenses on foreclosed real estate were lower due to the significantly reduced number of OREO properties held during the first quarter of 2014 as compared to the first quarter of 2013. The decrease in deposit insurance premiums is primarily due to the decrease in deposit balances. The decreases were slightly offset by annual increases in salaries and employee benefits, increases in occupancy expense, and an increase in legal and professional services due to compliance related activities. The efficiency ratio increased due to lower revenue for the current period. Income Taxes. The Company recorded income tax expenses of $111,000 and $31,000 for the three months ended March 31, 2014 and 2013, respectively. 27 LIQUIDITY AND CAPITAL RESOURCES Liquidity . Liquidity management for the Bank is measured and monitored on both a short and long-term basis, allowing management to better understand and react to emerging balance sheet trends. After assessing actual and projected cash flow needs, management seeks to obtain funding at the most economical cost to the Bank. Our primary sources of funds are deposits, amortization, prepayments and maturities of outstanding loans and mortgage-backed and related securities, and other short-term investments, and funds provided from operations. While scheduled payments from amortization of loans and mortgage-backed related securities and maturing investment securities and short-term investments are relatively predictable sources of funds, deposit flows and loan prepayments are greatly influenced by general interest rates, economic conditions and competition. We invest excess funds in short-term interest-earning assets, including federal funds sold, which enable us to meet lending requirements or long-term investments when loan demand is low. At March 31, 2014 the Bank had outstanding commitments to originate $1.7 million in loans, unfunded lines of credit of $8.1 million, a commitment to purchase $5.0 million in auto loans, and $1.3 million in commitments to fund construction loans. In addition, as of March 31, 2014, the total amount of certificates of deposit that were scheduled to mature in the next 12 months was $36.6 million. Based on prior experience, management believes that a majority of such deposits will remain with us, although there can be no assurance that this will be the case. In the event a significant portion of our deposits are not retained by us, we will have to utilize other funding sources, such as Federal Home Loan Bank of Chicago (“FHLBC”) advances, in order to maintain our level of assets. Alternatively, we could reduce our level of liquid assets, such as our cash and cash equivalents. As of March 31, 2014, the Bank had $51.1million of available credit from the FHLBC. There were no FHLBC advances outstanding at March 31, 2014. In addition, as of March 31, 2014, the Bank had $5.0 million of available credit from Bankers Bank of Wisconsin to purchase Federal Funds. The Company is a separate legal entity from the Bank and must provide for its own liquidity. In addition to its operating expenses, the Company is responsible for paying any dividends declared to its shareholders and for any repurchased shares of its common stock. Whether dividends are declared, and the timing and amount of any dividends declared, is subject to the discretion of our Board of Directors and depends on various factors, including our net earnings, financial condition, cash requirements, future prospects and other factors that our Board of Directors deems relevant to its analysis and decision making. The Company’s primary source of income is dividends received from the Bank. The amount of dividends that the Bank may declare and pay to the Company in any calendar year, without the receipt of prior approval from the regulatory agencies but with prior notice to the regulatory agencies, cannot exceed net income for that year to date plus retained net income (as defined) for the preceding two calendar years. At March 31, 2014, the Company had cash and cash equivalents of $299,000. Capital . The Bank is required to maintain regulatory capital sufficient to meet Tier 1 leverage, Tier 1 risk-based and total risk-based capital ratios of at least 4.0%, 4.0% and 8.0%, respectively. The Bank exceeded each of its minimum capital requirements and was considered “well capitalized” within the meaning of federal regulatory requirements with ratios at March 31, 2014 of 11.80%, 19.37% and 20.64%, respectively, compared to ratios at December 31, 2013 of 11.32%, 19.52% and 20.79%, respectively. OFF-BALANCE SHEET ARRANGEMENTS For the three months ended March 31, 2014, we did not engage in any off-balance sheet transactions reasonably likely to have a material effect on our financial condition, results of operations or cash flows. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK This Item is not applicable as the Company is a smaller reporting company. 28 ITEM 4. CONTROLS AND PROCEDURES Controls and Procedures As of the end of the period covered by this report, the Company carried out an evaluation under the supervision and with the participation of the Company’s principal executive officer and principal financial officer, of the effectiveness of the design and operation of the Company’s disclosure controls and procedures. Based on this evaluation, the Company’s principal executive officer and principal financial officer concluded that the Company’s disclosure controls and procedures were effective as of the end of the period covered by this report for the purpose of ensuring that the information required to be disclosed in the reports that the Company files or submits under the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission (the “SEC”) (1) is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and (2) is accumulated and communicated to the Company’s management, including, its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. It should be noted that the design of any system of controls is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions, regardless of how remote. In addition, there have been no changes in the Company’s internal control over financial reporting during the most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. Part II – Other Information ITEM 1 - LEGAL PROCEEDINGS The Company is not involved in any pending legal proceedings other than routine legal proceedings occurring in the ordinary course of business that, in the aggregate, are believed by management to be material to the financial condition and results of operations of the Company. ITEM 1A – RISK FACTORS In addition to the other information set forth in this report, you should carefully consider the factors discussed in Part 1, “Item 1A. Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2013, which could materially affect our business, financial condition or future results. As of March 31, 2014, the risk factors of the Company have not changed materially from those reported in the Company’s Annual Report on Form 10-K. However, the risks described in our Annual Report on Form 10-K are not the only risks that we face. Additional risks and uncertainties not currently known to us or that we currently deem to be immaterial also may materially adversely affect our business, financial condition and/or operating results. ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Not applicable. ITEM 3 - DEFAULTS UPON SENIOR SECURITIES Not applicable. ITEM 4 – MINE SAFETY DISCLOSURES Not applicable. ITEM 5 - OTHER INFORMATION Not applicable. 29 ITEM 6 - EXHIBITS Exhibit No. Description Certificate of Incorporation of Ottawa Savings Bancorp, Inc. (incorporated by reference to Exhibit 3.1 to Company’s Registration Statement on Form SB-2, No. 333-123455, filed on May 3, 2005, as amended) Bylaws of Ottawa Savings Bancorp, Inc. (incorporated by reference to Exhibit 3.2 to Company’s Registration Statement on Form SB-2, No. 333-123455, filed on May 3, 2005, as amended) Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certifications of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 The following materials from the Ottawa Savings Bancorp, Inc. Quarterly Report on form 10-Q for thequarter ended March 31, 2014 formatted in Extensible Business Reporting Language (XBRL): (i) the Condensed Consolidated Balance Sheets, (ii) the Condensed Consolidated Statements of Operations, (iii) the Condensed Consolidated Statements of Comprehensive Income, (iv) the Condensed Consolidated Statements of Cash Flows and (v) related notes. 30 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OTTAWA SAVINGS BANCORP, INC. Registrant Date: May 14, 2014 By: /s/Jon L. Kranov President and Chief Executive Officer (Principal Executive Officer) Date: May 14, 2014 By: /s/Marc N. Kingry Marc N. Kingry Chief Financial Officer (Principal Financial Officer) 31
